Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/546,212 filed 08/20/2019 is a restriction/election requirement. 
Election /Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 212. 
Claims 1-21 are currently pending in this application and are subject to restriction election. 
I	Group I, Claims 1-7 drawn to a battery pack, classified in H01M50/20.
II	Group II, Claims 8-13 drawn to a battery pack, classified in H01M50/20
III	Group III, Claim 14-21 drawn to battery cell array, classified in H01M10/04
Invention Group I, Claim 1-7 is directed a battery pack and the battery pack comprising, (1) a lower enclosure (2) a plurality of battery cells, (3) a radiator assembly, and (4) a vent. 
Invention Group II, Claim 8-13 is also directed to a battery pack and the battery pack comprising (1) an enclosure and (2) a battery assembly.  
Invention Group III, Claim 14-21 is directed to a battery cell array, comprising first row and second row of battery cells, an insulator surrounding first end of the battery cells, and a first collector strip and a second collector strip. 
Invention Group I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap 
In the instant case, the inventions as claimed have materially different design. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants as presented below:
Group I and Group II
Invention Group I, Claim 1-7 is directed a battery pack and the battery pack comprising, (1) a lower enclosure (2) a plurality of battery cells, (3) a radiator assembly, and (4) a vent. Invention Group II, Claim 8-13 is also directed to a battery pack and the battery pack comprising (1) an enclosure and (2) a battery assembly.  
Invention Group I and II are both related and directed to a battery pack, and while invention Group I has a radiator assembly positioned above the upper wall of the enclosure and a vent in the upper wall of the enclosure, invention Group II has no radiator assembly and no vent in the upper wall of the enclosure that define the cavity. Therefore, invention Group I and invention Group II have materially different design.  
Invention Group I and III are related as combination and subcombination. Also invention Group II and III are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).
Group I and Group III
In the instant case, the combination (Group I, battery pack) as claimed does not require the particulars of the subcombination (Group III, battery cell array), as claimed because the battery Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).The subcombination i.e. the array of battery cells further can have a different utilities of being used individually without use in a battery pack.  
Group II and Group III
In the instant case, the combination (Group II, battery pack) as claimed does not require the particulars of the subcombination (Group III, battery cell array), as claimed because the battery pack of invention Group II is not limited by the type of the battery cell array of invention Group III and their configuration in the array. MPEP Chapter 2115 states, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).The subcombination i.e. the array of battery cells further can have a different utilities of being used individually without use in a battery pack.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a)    In view of their different classifications the inventions have acquired separate status in the art;
(b)    The inventions require a different search of classes and subclasses because prior art that is applicable to one invention is not likely to be applicable to another.
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        




/OMAR M KEKIA/Examiner, Art Unit 1722